DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 2/5/2021 have been accepted. Claims 1-22 are still pending. Claims 1, 7, 11, and 18-22 are amended. Applicant’s amendments to the claims have overcome each and every objection, 112, 102, and 103 rejection previously set forth in the Non-Final Office Action mailed 11/5/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 10-13, 16, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Carlton et al. (US PGPub 2018/0188952, hereafter referred to as Carlton) in view of Minamiura (US PGPub 2016/0196085).
Regarding claim 1, Carlton teaches A method of managing writing data to a Solid State Drive (SSD), the SSD comprising a plurality of sets of one or more memory dies, each memory die is not associated with more than one set of memory dies, the SSD configured to store data in a plurality of data sets, each data set (Paragraph [0002], states that the devices being looked at are SSDs. Fig. 1 and Paragraphs [0015]-[0019], describe the non-volatile storage device as having a plurality of dies. If the dies connected to one controller are considered a set, then there exists a set of dies wherein a die does not belong to more than one set. Similarly the data stored on the dies can be considered a set of data that is associated with that die), the method comprising: determining a remaining capacity of an event queue for queuing a plurality of write commands, each write command associated with one or more data units for writing to a data set of the plurality of data sets (Paragraph [0026]-[0028], states that the input rate can be changed based on the amount of free space (remaining  capacity) is in the buffer (event queue) as well as using a PID controller to calculate the adjustments that need to be made based on the available free space and input and output rates. Paragraph [0015], states that the commands received from the host can be read and write commands which use the buffer to help facilitate the transfer of data), dynamically setting, during operation of the SSD, an ingress throttle rate of the plurality of write commands to be transferred from a host interface to the event queue based on the remaining capacity of the event queue (Paragraph [0026]-[0028], as stated previously, discuss controlling the rate that data is moved from the submission queue (through the host interface) to the buffer by monitoring the current rates and free space and adjusting the input rate accordingly), transferring, at the ingress throttle rate, the plurality of write commands from the (Paragraph [0026]-[0028], one of ordinary skill would recognize that since the input rate of commands is set to a particular value that the write commands would be transferred at that rate. This is also shown in Paragraph [0033] that the rate of acceptance (throttle rate/transfer rate) is slowed when space is becoming limited), and inputting into a write data buffer the one or more data units associated with each of the plurality of write commands transferred to the event queue (Paragraph [0017] and Paragraphs [0026]-[0029], the buffer and secondary buffer are used to help facilitate the transfer of commands and data to and from the memory. While not explicitly called a write data buffer they do serve the same purpose and perform the same functions as a write data buffer). Carlton does not teach logical data sets and logical data sets, associated with the event queue.
Minamiura teaches logical data sets and logical data sets associated with the event queue (Paragraph [0101], states that logical volumes V1, V2, and V3 are associated with buffer groups B1, B2, and B3 respectively). Since both Carlton and Minamiura teach the use of data sets and buffers it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Carlton to use logical volumes associated with buffers as taught in Minamiura to obtain the predictable result of logical data sets and logical data sets associated with the event queue.
Regarding claim 2, Carlton and Minamiura teach all the limitations of claim 1. Carlton further teaches determining a remaining capacity of the write data buffer, (Paragraph [0026]-[0028], as stated in the rejection to claim 1, the buffer of the reference acts as both the write data buffer and event queue meaning that the controlling based on its size also means setting the rate based on the available space in the write data buffer). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 3, Carlton and Minamiura teach all the limitations of claim 1. Carlton further teaches the method further comprising dynamically resetting the ingress throttle after a predetermined time period (Paragraph [0022] and [0034], shows that the measuring and recalculations occur periodically (after some predetermined amount of time)).
Regarding claim 6, Carlton and Minamiura teach all the limitations of claim 1. Carlton further teaches wherein dynamically setting the ingress throttle is further based on one or more predefined parameters (Fig. 4 and Paragraph [0034], show the availability thresholds (predefined parameters) that can be used to help determine when to increase or decrease the current acceptance rate of requests). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 7, Carlton and Minamiura teach all the limitations of claim 6. Carlton further teaches wherein the predefined parameters are one or more of a desired number of write commands in the event queue, a desired amount of free slots in the event queue, a desired amount of data sets in the write data buffer, a desired write data buffer remaining capacity, one or more set-specific PID (Fig. 4 and Paragraph [0034], as stated in the rejection to claim 6, the thresholds pertain to the amount of desired available free space (remaining capacity) of the buffer. Paragraphs [0034]-[0037], describe the use of a PID controller meaning that the particular parameters for the controller would need to be set). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 10, Carlton and Minamiura teach all the limitations of claim 1. Carlton further teaches executing one or more of the of the plurality of write commands in the event queue by writing the one or more data units associated with the one or more write commands to a portion of the non-volatile memory of the SSD associated with the given of set (Fig. 2 and Paragraphs [0018], describe the logical-to-physical mapping used to identify where data is stored and where particular requests are directed meaning the address identifies which portion of the non-volatile memory the data is to be written to and thereby identifies which die and set the data is associated with. Paragraph [0015], as stated previously, states that the controllers manage read and write commands). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 11-13, 16, 17, and 20, claims 11-13, 16, 17, and 20 are the system claims associated with claims 1-3, 6, 7, and 10. Since Carlton and Minamiura teach all the limitations of claims 1-3, 6, 7, and 10, they also teaches all the limitations of claims 11-13, 16, 17, and 20; therefore the rejections to claims 1-3, 6, 7, and 10 also apply to claims 11-13, 16, 17, and 20.
Regarding claim 21, Carlton and Minamiura teach all the limitations of claim 11. Carlton further teaches wherein the memory controller comprises a PID controller configured to set the ingress throttle (Paragraphs [0034]-[0037], describe the PID controller that can be used to set the input rate (ingress throttle)). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 22, Carlton and Minamiura teach all the limitations of claim 11. Carlton further teaches the SSD further comprising a power loss protection buffer and wherein the write data buffer and the event queue are stored in the power loss protection buffer (Paragraph [0017], states that the buffer used for transferring IO commands (event queue and write data buffer) can be non-volatile memory which means that the data stored there is protected from power loss making it a power loss protection buffer where the queue and buffer are stored (as they are one in the same as explained in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.

Claim 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carlton and Minamiura in view of Takizawa et al. (US PGPub 2017/0117032, hereafter referred to as Takizawa).
Regarding claim 4, Carlton and Minamiura teach all the limitations of claim 1. Carlton and Minamiura do not teach dynamically resetting the ingress throttle after a predetermined number of the write commands in the event queue have been executed.
(Paragraph [0043], states that correction values can be dynamically changed (reset) after a predetermined number of writes has occurred). Since both Carlton/Minamiura and Takizawa teach dynamically setting parameters it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of determining when to reset the value of Carlton and Minamiura with that of Takizawa to obtain the predictable result of dynamically resetting the ingress throttle after a predetermined number of the write commands in the event queue have been executed (since a predetermined number of writes will take a set amount of time this is more just changing how the passage of time from one reset to another is measured).
Regarding claim 14, claim 14 is the system claim associated with claims 4. Since Carlton, Minamiura, and Takizawa teach all the limitations of claim 4, they also teaches all the limitations of claim 14; therefore the rejections to claims 4 also apply to claim 14.

Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carlton and Minamiura in view of Hodgdon et al. (US PGPub 2016/0313944, hereafter referred to as Hodgdon).
Regarding claim 5, Carlton and Minamiura teach all the limitations of claim 1. Carlton and Minamiura do not teach wherein dynamically setting the ingress throttle is further based on a write amplification factor of the SSD.
(Paragraph [0088], shows that the write amplification of the SSD can be used to determine/ express the throttle rate). Since both Carlton/Minamiura and Hodgdon teach dynamically throttling the input rate of an SSD it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Carlton and Minamiura to also take into account the write amplification when setting the input rate as taught in Hodgdon to obtain the predictable result of wherein dynamically setting the ingress throttle is further based on a write amplification factor of the SSD.
Regarding claim 15, claim 15 is the system claim associated with claims 5. Since Carlton, Minamiura, and Hodgdon teach all the limitations of claim 5, they also teaches all the limitations of claim 15; therefore the rejections to claims 5 also apply to claim 15.

Claim 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carlton and Minamiura in view of Richter et al. (US PGPub 2018/0349026, hereafter referred to as Richter).
Regarding claim 8, Carlton and Minamiura teach all the limitations of claim 1. Carlton further teaches remaining capacity in the event queue (Paragraph [0026]-[0028], as stated in the rejection to claim 1). Carlton and Minamiura do 
Richter teaches a number of slots in a queue, each slot associated with one write command (Paragraph [0046]-[0047], states that the submission queue is a buffer with a fixed slot size that is used to store write commands meaning the slots in the queue would be associated with one of the write commands stored). Since both Carlton/Minamiura and Richter teach the use of queues for hold writes it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the queue of Carlton and Minamiura with the one of Richter to obtain the predictable result of wherein the remaining capacity of the event queue corresponds to a number of remaining free slots in event queue, each slot associated with one write command (since all the slots do is show how the queue is being set up to hold data).
Regarding claim 9, Carlton and Minamiura teach all the limitations of claim 1. Carlton and Minamiura do not teach submitting a new write command associated with the given set at a tail of a submission queue associated with the given set and wherein the transferring of the plurality of write commands from the host interface to the event queue is transferring the plurality of write commands one at a time from a head of the submission queue.
Richter teaches submitting a new write command associated with the given set at a tail of a submission queue associated with the given set and wherein the transferring of the plurality of write commands from the host interface to the event queue is transferring the plurality of write commands one at a time from a (Fig. 3A-3B and Paragraph [0046]-[0050], describe the submission queue which is a circular buffer that uses a head pointer and tail pointer to identify the beginning and end of the queue. When a write is added it is added to the end and the tail pointer is updated and when a command is executed it is transferred from the head of the queue and the head pointer is then updated to point to the next command in line). Since both Carlton/Minamiura and Richter teach a submission queue it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the submission queue of Carlton and Minamiura for that of Richter to obtain the predictable result of submitting a new write command associated with the given set at a tail of a submission queue associated with the given set and wherein the transferring of the plurality of write commands from the host interface to the event queue is transferring the plurality of write commands one at a time from a head of the submission queue.
Regarding claims 18 and 19, claims 18 and 19 are the system claims associated with claims 8 and 9. Since Carlton, Minamiura, and Richter teach all the limitations of claims 8 and 9, they also teaches all the limitations of claims 18 and 19; therefore the rejections to claims 8 and 9 also apply to claims 18 and 19.
	
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the applicant amended the claims with the limitation “…store data in a plurality of logical data sets” and “…to a logical data, associated with the event queue” to overcome the prior rejections 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132